       Case 2:17-cr-00115-TLN Document 47 Filed 07/20/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     PATRICK SLAVIN
 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                        )   Case No. 2:17-CR-00115-TLN
11                                                    )
                         Plaintiff,                   )   STIPULATION AND ORDER TO
12                                                    )   CONTINUE EVIDENTIARY HEARING
     vs.                                              )
13                                                    )
     PATRICK SLAVIN,                                  )   Date: July 27, 2020
14                                                    )   Time: 9:00 a.m.
                        Defendant.                    )   Judge: Hon. Troy L. Nunley
15                                                    )
                                                      )
16
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Matthew Thuesen, Assistant United States Attorney, counsel for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
19
     for Defendant Patrick Slavin, that the Evidentiary Hearing scheduled for July 27, 2020 may be
20
     vacated and continued to August 31, 2020 at 9:00 a.m.
21
             Due to current COVID-19 situation at Sacramento County Main Jail, defense counsel
22
     would also like avoid transportation of Mr. Slavin from Springfield, Missouri until there is more
23
     clarity about whether the Court would be available for in-person proceedings. That information
24
     would allow Mr. Slavin to make an informed decision as to whether to waive his right to
25
     personally appear and instead remain in Springfield to appear by video conference for the
26
     hearing. If court proceedings in the Eastern District of California will still be conducted
27
     remotely, whereby the defendant appears from the Marshal’s lockup instead of in the courtroom,
28

      Stipulation and Order to Continue Evidentiary        -1-         U.S. v. Patrick Slavin, 2:17-CR-00115-TLN
      Hearing
       Case 2:17-cr-00115-TLN Document 47 Filed 07/20/20 Page 2 of 3


 1   then Mr. Slavin would face similar barriers to being able to confer with counsel as he would by

 2   appearing remotely from Missouri, in which case he would likely prefer to stay in Missouri.

 3           Additionally, counsel desires additional time to prepare for the evidentiary hearing,

 4   which involves consulting with his expert about the proposed treatment plan disclosed to the

 5   parties on July 2, 2020. The parties expect the hearing to last between 2 and 3 court days. The

 6   government does not oppose this request.

 7           Based upon the foregoing, the parties agree time under the Speedy Trial Act has already

 8   been excluded and should be continue to be excluded pursuant to 18 U.S.C. §3161 (h)(4) and

 9   General Order 479, Local Code N, until such time as the Court determines the defendant's mental

10   condition is so improved that the trial may proceed.

11
                                                      Respectfully submitted,
12
13
14                                                    HEATHER E. WILLIAMS
                                                      Federal Defender
15
16   Date: July 20, 2020                              /s/ Jerome Price
                                                      JEROME PRICE
17                                                    Assistant Federal Defender
                                                      Attorneys for Defendant
18                                                    PATRICK SLAVIN

19   Date: July 20, 2020                              MCGREGOR W. SCOTT
                                                      United States Attorney
20
21                                                    /s/ Matthew Thuesen
                                                      MATTHEW THUESEN
22                                                    Assistant U.S. Attorney
                                                      Attorney for Plaintiff
23
24
25
26
27
28

      Stipulation and Order to Continue Evidentiary     -2-         U.S. v. Patrick Slavin, 2:17-CR-00115-TLN
      Hearing
       Case 2:17-cr-00115-TLN Document 47 Filed 07/20/20 Page 3 of 3


 1                                                    ORDER

 2           The Court, having reviewed and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The evidentiary
 4   hearing is re-set to commence on August 31, 2020 at 9:00 a.m. before District Judge Troy L.
 5   Nunley.
 6           The Court continues to exclude time under the Speedy Trial Act pursuant to 18 U.S.C. §§
 7   3161(h)(4) and General Order 479 (Local Code N), until such time as the Court determines that
 8   the defendant’s mental condition is so improved that the trial may proceed.
 9
10           IT IS SO ORDERED.
11
12   Dated: July 20, 2020
                                                               Troy L. Nunley
13
                                                               United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Evidentiary    -3-         U.S. v. Patrick Slavin, 2:17-CR-00115-TLN
      Hearing
